 RAVENINDUSTRIES, INC.Raven Industries,Inc.andLocal 605, Allied IndustrialWorkersofAmerica,AFL-CIO.Case 18-CA-3841February 28, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSOn September 28, 1973, Administrative Law JudgeStanley N. Ohlbaum issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record- and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, with the modificationbelow.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNationalLaborRelations Board hereby orders that the Respondent,Raven Industries,Inc.,Huron,South Dakota, itsofficers,agents,successors,and assigns,shall take theaction set forth in the said recommended Order as somodified:1.Cease and desist from:(a)Withdrawing recognition from or failing andrefusing to bargain in good faith with Local 605,Allied IndustrialWorkers of America,AFL-CIO,while that Union is lawfully entitled to recognition asthe bargaining representative of the following appro-priate bargaining unit of Respondent's employees:All production and maintenance employees em-ployed byRaven Industries,Inc., at its Huron,South Dakota, operation;excluding office cleri-cals, experimental engineers,engineers,salesmen,'The Respondent has excepted to certaincredibilityfindings made bytheAdministrative Law Judge.It is the Board's establishedpolicy not tooverrulean AdministrativeLaw Judge's resolutions with respect tocredibilityunless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc.,91NLRB544, enfd.188 F.2d 362 (C A. 3). Wehave carefullyexamined therecordand find no basis for reversing his findings.2TheAdministrativeLaw Judgein his recommendedRemedyprovidedthat the Respondentshould berequired to execute and sign the collective-bargaining contract agreedto on January 30, 1973,effective as of the date itisactually executedby Respondent.In our opinion such a requirementwould extend the agreed-uponterm of the collective-bargatnmg contractand would amount to a change of a substantive contractualprovisionWhile the Boardclearlyhas the power underthe Act torequire the parties335executive managers, supervising managers, guardsand supervisors as defined in the National LaborRelations Act, as amended, and all other employ-ees.(b) Refusing upon request of the aforesaid Unionto sign the collective-bargaining agreement as re-quested by the Union at the parties' meeting onJanuary 30, 1973.(c) Assisting or encouraging employees to circulate,file,or process a petition or other document seekingto decertify the aforesaid Union and to undermine itsstatus as the duly authorized collective-bargainingrepresentative ofRespondent's employees in theaforedescribed unit.(d) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe right to self-organization, to form labor organiza-tions, to join or assist the above-named or any otherlabor organization, to bargain collectively throughrepresentatives of their own choosing, to engage inconcerted activities for the purpose of collectivebargaining or other mutual aid or protection, and torefrain from any or all such activities.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, forthwith execute and sign thecollective-bargaining contract agreed to on January30, 1973, and give retroactive effect to the terms andconditions of the contract from January 30, 1973,with interest at 6 percent per annum for the loss ofany benefits which would have accrued to theemployees under the contract Respondent refused tosign.(b) If no such request is made, then, upon request,bargain collectively with Local 605, Allied IndustrialWorkers of America, AFL-CIO, as the exclusiverepresentative of the employees in the appropriateunit and, if an understanding is reached, embodysuch understanding in a signed contract.(c)Post at its place of business at Huron, SouthDakota, copies of the attached notice marked"Appendix."3Copies of said notice, on formsprovided by the Regional Director for Region 18,after being duly signed by Respondent's authorizedto negotiate, the Actdoes not envision that the Board requirea company ora union to agree to a substantive provision not embodied in the collective-bargaining agreement. SeeH.K Porter Company, Inc v. N.L R B,397 U S.99 (1970).Accordingly,we have modified the recommended Order of theAdministrative Law Judge by substituting an Order which accords with ournormal remedies in cases of this type. SeeYellowFront Stores,205 NLRBNo 64.3In the event that thisOrderis enforced by a Judgmentof a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board" shall read"Posted Pursuant to aJudgment of the United StatesCourt of AppealsEnforcing an Order of theNational Labor Relations Board."209 NLRB No. 66 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative,shallbe posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region 18, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter trial before an Administrative Law Judge oftheNational Labor Relations Board, at which allsides had the opportunity to be heard, it has beendecided that we, Raven Industries, Inc., violated theNational Labor Relations Act. We have thereforebeen ordered to post this notice and to carry out itsterms.The National Labor Relations Act guarantees toemployees the right to join and to help unions, tobargain collectively through representatives of theirown choice, to act collectively with other employeesin bargaining with employers, and to be free frominterference,restraint, coercion, or threat because ofthe exercise of any of those rights or any other rightsunder the Act. The Act also guarantees employeesthe right to refrain from exercising those rights, ifthey so choose. It is up to the employees themselves,without interference from their employer or anybodyelse.Accordingly,we assure you that from now on:WE WILL NOT violate any of your rights listedabove.WE WILL, so long as Local 605, Allied Industri-alWorkers of America,AFL-CIO,is your dulyauthorized bargaining representative,continue torecognize that Union,and meet and bargain withit in good faith concerning your wages and otherterms and conditions of employment and embodyin a signed agreement any understanding reached.WE WILL,upon request, execute and sign thecollective-bargaining contract agreed to on Janu-ary 30,1973, and give retroactive effect to theterms and conditions of the contract fromJanuary 30,1973, with interest at 6 percent perannum for the loss of any benefits which wouldhave accrued to the employees under the contractRespondent refused to sign.WE WILL NOT assist or encourage our employ-ees to circulate, file, or process,any petition orotherpaper to decertify your Union or toundermine it as your bargaining representative.The bargaining unit is:All production and maintenance employeesemployed by Raven Industries, Inc., at itsHuron, South Dakota, operation; excludingoffice clericals, experimental engineers, engi-neers, salesmen, executive managers, super-visingmanagers, guards and supervisors asdefined in the National Labor RelationsAct, as amended, and all other employees.RAVENINDUSTRIES, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 316 Federal Building, 110 South 4thStreet,Minneapolis,Minnesota 55401, Telephone612-725-2611.DECISIONPreliminary StatementSTANLEY N. OHLBAUM, Administrative Law Judge: Thisproceeding 1 under the National Labor Relations Act asamended, 29 U.S.C. § 151et seq.(Act), was tried before meinHuron, South Dakota, on August 9 and 10, 1973, withallparties participating throughout by counsel, who wereafforded full opportunity to present evidence and conten-tions, as well as to file briefs received on September 24,1973, after extension of time granted on application ofcounsel. Record and briefs have been carefully considered.The basicissues arewhether Respondent Raven Indus-tries, Inc. (Employer), violated Section 8(a)(5) and (1) oftheAct by withdrawing recognition from and failing andrefusing to bargain with the Charging Party Union as theduly designated collective-bargaining representative of anappropriate bargaining unit of Respondent's employees;IUpon complaint of the National LaborRelations Board'sActingRegionalDirector for Region18, issuedJuly 16 growingout of charge filedApril 17, 1973, by the above Charging Party RAVENINDUSTRIES, INC.by failing and refusing to execute a duly bargainedcollective agreement accepted by the Union; and byassisting and encouraging its unit employees to have theUnion decertified as bargaining representative.Upon the entire record and my observation of thetestimonialdemeanor of the witnesses, I make thefollowing:Findings and ConclusionsI.JURISDICTIONAt all material times, Respondent Raven Industries, Inc.,has been and is a South Dakota corporation with principalofficesand place of business in Sioux Falls and amanufacturing plant in Huron, South Dakota, engagedprimarily in manufacture and sale of parachutes, militaryballoons, electronic components, sportswear, and plastics.In the course and conduct of that business during therepresentative year immediately preceding issuance of thecomplaint,Respondent's sales exceeded $10 million, ofwhich goods valued in excess of $5 million were sold andshipped by Respondent directly in interstate commercefrom its facilitieswithin South Dakota to customersoutside of South Dakota; and, during the same period,Respondent purchased goods and materials valued inexcess of $4 million of which it received in South Dakota,directly from points outside of South Dakota, goods andmaterials valued in excess of $50,000.I find that at all material times Respondent has been andisan employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act; and that theCharging Party has been and is a labor organization asdefined in Section 2(5) thereof.II.UNFAIR LABOR PRACTICESA.FactsasFound1.Refusal to bargain at plant location, refusal toexecute negotiated agreement, and withdrawal ofUnion recognitionFollowing a Board-conducted secret ballot election heldon September 29, 1971 (Case 18-RC-8743), the ChargingPartyUnion was certified by the Board's RegionalDirector on February 2, 1972, as the duly authorizedcollective-bargaining representative of a bargaining unit ofthe production and maintenance employees employed atRespondent'sHuron, South Dakota, plant.When theUnion thereupon requested Respondent to meet andbargain,Respondent refused to do so in Huron (thelocation of the plant containing the bargaining unit), butonly at its main facility in Sioux Falls, about 120 milesdistant. After the Union thereupon filed a charge with theBoard based upon Respondent's refusal to bargain with itsHuron employees other than at Sioux Falls (Case18-CA-3533), Respondent agreed to bargain in good faith2Trial transcript. p. 340:Q Mr. Stavig, with regard to the matter of sick leave and sick pay,isn'tita fact that the company policy as set forth on Pages 4 and 5 ofGeneral Counsel's Exhibit 3 ...has at alltunes beenin effect and337at Huron and to sign any agreement reached, to that endexecuting a settlement agreement approved by the Board'sRegional Director on June 16, 1972 (about 4-1/2 monthsafter the Board's certification date), and subsequentlyposted a notice to employees to that effect dated June 27,1972 (about 5 months following the Union's certification).Thereafter, commencing on June 27, 1972, approximate-ly 10 bargaining sessions were held until January 30, 1973.On the latter date, when the Union presented what itconsidered to be an agreed draft for signature, it developedthat there appeared to be an incomplete meeting of theminds thereon. As a result, further discussions were had,until the Union on April I1 informed Respondent that it(the Union) would execute the agreement on Respondent'sversion and terms. Thereupon Respondent refused toexecute the agreement on the ground that the Union's"year of certification" had expired and it no longerrepresented the employees.Meanwhile, on February 9, 1973, with some assistance, ifnot encouragement, from Respondent, a decertificationpetitionhad been filed by a unit employee (Case18-RD-555) and later withdrawn.Respondent's defense centers around its contentions thatit fulfilled its legal obligations to the Union by bargainingin good faith with it during the "certification year" andwhile the Union represented the employees; that *ere wasnever any "meeting of the minds" as a result of thebargaining; and that when the Union agreed to all ofRespondent's terms, on April 11, 1973 (G.C. Exh. 11), itwas too late since the Union no longer represented theemployees. Respondent also denies that it in any wayassisted or encouraged any decertification petition againstthe Union.There was abundant testimony at the hearing concerningthe parties' negotiations between June 27, 1972, andJanuary 30, 1973. For purposes of the issues herepresented, it is unnecessary to review those negotiations indetail.Among other subjects discussed at the negotiationswas the matter of "sick pay" (i.e.,paidbrief illness) and of"sick leave" (i.e.,unpaidsick leave thereafter). It is to benoted, in this connection, that Respondent's "EmployeeInformationBooklet" (G.C.Exh. 3), containing itspersonnel policies and rules, distributed to its employees,and concededly in effect at all times here material and stillin effect nowt contains explicit provisions on these twosubjects (G.C. Exh. 3, pp. 4-5), tyingpaidsick leave to joblongevity. Crediting General Counsel's numerous witness-es, I find that the negotiators had in fact agreed on andprior to November 21, 1972, that the matter of "sick pay"and "sick leave" (as above described) would `remain as itis"-asin fact it concededly has.3The subject was, however,omitted from a subsequent contract draft received by theUnion and employee negotiators from Respondent onDecember 26, 1972; since this omission was canedforward in a subsequent draft received from Respondent,theUnion and employee negotiators pointed it out toRespondent's negotiators at the January 30, 1973, session,remained in effectat Raven Industries?A. [By Respondent witness David Stavig, Respondent's vice-president and manager of its Sportswear Division I CorrectSupra,fn. 2. 338DECISIONS OF NATIONALLABOR RELATIONS BOARDintended as a final session for execution of the contract.But sincethe principal Employer negotiator, its attorney,was not present at that (January 30, 1973) meeting becauseof illness, the remaining Employer negotiators took theposition that they would have to consult with theEmployer's attorney with regard to that omission; Thus--and I find-at the conclusion of the parties' January 30,1973,meeting,the only subject allegedly remaining "open"was the aforedescribedomissionregarding"sickpay" and"sick leave," which, I further find the parties had priortheretoagreed would remain unchanged-asin fact ithas4-as described in Respondent's "Employee Informa-tion Booklet" (G.C. Exh. 3, pp.4-5).Notwithstanding the foregoing, the parties have not metsince January 30 (although they have had discussions),Respondent taking the position since then that the partieswere-in "disagreement over the sick pay"-a position I findto be spurious and without merit. As already indicated,when the Union thereafter offered to execute the agree-ment in the form presented by Respondent, Respondenttook the position that it was too late since the Union nolonger represented the employees.On this aspect of the case, I find that Respondent'sfailure and refusal to execute an agreement with the Unionat all times on and sinceJanuary 30, 1973, including April11-12, 1973, has been in bad faith, as well as in violation ofits settlement agreement executed on June 16, 1972 (G.C.Exh. 2B and "Notice to Employees" thereto annexed).52.Assistance and encouragement to employees todecertify the UnionPassing to the allegations concerning Respondent'spetition to decertify the Union, on and since February 1,1973, I find the facts to be as follows.Carol Pribyl, a long-term employee of Respondent, is amember of the bargaining unit here involved. According toher testimony, on or about February 2, 1973 (i.e., preciselyone year from the date of the Union's certification by theBoard), she approached and informed Respondent'sPersonnel Manager Conradi that she and other employeeswished to "get the union out" or have another election .6Stillaccording to Pribyl, she thereafter received fromRespondent's Huron Plant Manager McDonald a decerti-fication petition (G.C. Exh. 8) all filled in and typed out,togetherwith a letter from one Pruitt, a Sioux Falls4See In2,supra.S I rejectRespondent's contention at the trial, in the testimony of itswitness David Stavig-whosecredibility,because of repeated hedging andobserved demeanor,impressed me adversely-that if G.C Exhs.4B and 4C("PieceWorkPolicy,"4C dealing with computation of rates-theEmployer'sown document) were simply appendedto G.CExh. 4A (thebasic collective agreement) "chaos" would result becausetheyare mutuallyinconsistent.By no means is this so.It is undisputed that the Union hadagreed to continue the existing wage structure without changeIn light of thisfact and confronted with the explicit provision to that effect in the basiccollective agreement(G C. Exh 4A,p.It,art.XIV, sec.1),Stavigblusteringly pretended not tobe ableto understand it It is furthermoreapparent that (1) no wage changes are called forby G.C Exh.4B or 4C, andthat G.C Exh 4CisRespondent'sown existing wage structurefor piece ratesThus, there is no reasonwhy G.C Exhs.4B and 4C cannot be appended tothe basic collective agreement(G C Exh. 4A), asis commonly encounteredin collective agreements,since as General Counsel witnesses testified and Iattorney whom she had and has never met, seen or spokenor written to, and who had been retained by Respondent'sPersonnelManager Conradi; and at the same timeRespondent's Plant Manager McDonald also handed her atyped statement, dated February 5, 1973, repudiating theUnion and requesting an election, for the collection ofsignatures from other employees.? Pnbyl concedes that atno time did she supply to Attorney Pruitt any of theinformation contained on either of these forms-or,indeed, any information of any kind, since she never metor communicated with Pruitt. It is further to be noted thatPnbyl also executed and, together with the foregoingpapers prepared for her as described, forwarded to theBoard's Regional Director, a formal "Notice of Designa-tionofRepresentative of Agent for Service of Docu-ments," with the "representative" designated being Res-pondent's PersonnelManager Conradi (G.C. Exh. 9).According to Pribyl's testimony at the hearing, Conradi'sname was on the document when she received and signedit,and she regarded Conradi as her representative in thismatter.Various employees testified that they saw the Pribylpetition to oust the Union being passed along up and downtheworklines during worktime at Respondent's Huronplant on or about February 6 or 7 and at an accessorytemporary operation ("fairgrounds," a part of the unithere),while no supervisor was present for seeminglyextraordinary lengths of time.8 Out of 106 employees, 61nameswere collected.Under these circumstances, I find that by assisting andconsulting in the preparation, procurement and processingof the decertification papers, arranging for procurement ofcounsel as described, and serving as designated officialrepresentative of employee(s) seeking the decertification,Respondent did indeed assist and encourage its employeesto have the Union decertified, immediately upon the firstanniversary of its certification,against ahistory of havingwrongfully refused to bargain in good faith with the Unionfor the first five months of that certification year, and whileat the same time(circaearly February, 1973) professingand pretending to be finalizing negotiations with theUnion.B.DiscussionFollowing asecret electionunder the National LaborRelations Act, the Charging Party Union was certified byfind, agreement had been reached with regard to all matters and the Unionexpressed willingness to accept these proposals6There is evidence that Pribyl had been opposed to the Union evenbefore thisrAccording to Pribyl, she later received a bill from Attorney Pruitt forhis services,which Pnbylclaims she herself paid8The evidence establishes that when several prounion employeesreported this toManager McDonald he had it stopped Respondent'spublication"Raven Review,"June 1972,distributed to all of its employees,states(G.C Exh.6, last page) under the caption"QuestionsAbout TheUnion". -Q : What can we do to workagainst the union?A . You are freeto express yourself inanywayyouwish and tellyourpersonal experiences.The onlyrules you must observe are to besure and hold such discussions during non-work time.Working time isfor working.Also, we will not allowanyoneto threatenanyone. RAVENINDUSTRIES, INC.the National Labor Relations Board on February 2, 1972,as the duly elected exclusive collective-bargaming repre-sentive ofthe production and maintenance employees inRespondent's Huron, South Dakota, factory. Instead ofthereupon bargaining in good faith with the Union and theemployees' bargaining committee at Huron, Respondentwrongfully refused to bargain with them unless they cameto its Sioux Falls location, a round trip of around 250 milesfrom Huron. Respondent maintained this wrongful posi-tion untilformal proceedings under the Act were institutedagainst itby the Union,resultinginRespondent'sagreementto bargain in good faith at Huron, as it shouldhave done in the first place. But meanwhile some 5 monthshad already, elapsed.When all issues appeared to havebeen resolved in the ensuing negotiations and the parties-after delays occasioned in part byillness ofRespon-dent'sprincipalnegotiator-and the partiesmet onJanuary 30, 1973, ostensibly to execute the final writtenagreement,Respondent's negotiators took the position thatthe matter of handling "sick pay" and "sick leave" was stillup in the air-which, as here found, it was not-and that itwould have to be checked out with Respondent's principalnegotiator,who was ill. (The "issue" of "sick pay" and"sick leave," claimed by Respondent's negotiators to bestill"up in the air," involved merely thecontinuationwithout change of Respondent's existing system, which stillexistsnow.)In themeantime,while stillpurportedlyconsidering and discussing this "issue" with the Union,Respondent was assisting and encouraging its employees toattempt to have the Union decertified as their bargainingrepresentative.Finally in April, 1973, when the Unionstated it would agree to Respondent's position in allparticulars and called on Respondent to execute its ownagreement on its own terms, Respondent refused on theground that the "certification year" had expired and thatthe Union no longer represented the employees.The basic purpose of the Act is, of course, to assureindustrial stability, among other things, through encourag-ing collective bargaining. Although the official certificationas exclusive collective-bargaining representative which theBoard issues to a union which wins a Board-conductedsecret election technically is for 1 year(Ray Brooks v.N.L.R.B.,348 U.S. 96, 101-103), it is well understood thatthat year will be extended if the employer's misconducteliminatesor shortens the union's opportunity to bargainfor the full intended year.Mar-Jac Poultry Company, Inc.,136 NLRB 785;Lamar Hotel,137 NLRB 1271 and 140NLRB 226, 229, enfd. 328 F.2d 600 (C.A. 5, 1964), cert.denied 379 U.S. 817 (1964);Mid-City Foundry Co.,167NLRB 795;Interstate Brick Company,167 NLRB 831. Thisis such a case. Respondent's unjustified refusal to bargainwith the Union at Huron for about 5 months following itscertification should not be rewarded by cutting down theUnion's "certification year" to the remaining 7 months.Nor should any benefit accrue to Respondent for its failureto honor its settlement agreement, wherein it agreed in339June 1972 to bargain in good faith with the Union, byrefusingfor a year from that June 1972 date (Mar-Jac,supra),including on and since January 30, 1973, to executea bargained collective agreement, even when (in April1973) the Union agreed to accept it on Respondent's ownterms.As found herein, by January 30, 1973, the partieshad in fact agreed on all terms of their collectiveagreement; even according to Respondent's computationsthiswas still within the original "certification year" andRespondent should therefore have executed the agreement.Moreover, when the Union in April 1973 accepted theagreement fully on Respondent's own "terms," this alsowas well within the extension of the "certification year" asrequired by the above-cited cases, after subtraction of theinitial 5months (February-June 1972) of Respondent'swrongful refusal to bargain at Huron. The situation isattenuated by Respondent's assistance and encouragementtoitsemployees,within the certification period asextended, to have the Union decertified. In the light ofthese facts, under any theory Respondent's refusal torecognize or to bargain with the Union during theextension of the certification period, was unlawful, inviolation of Section 8(a)(5) and (1) of the Act, and I so findand decide. See, in addition to the cases cited above:Yellow Front Stores d/b/a Sel-Low Discount,205 NLRBNo. 64;Houston Chronicle Publishing Co.,199NLRB;N. L. R. B.v.S.H. Kress & Co.,194 F.2d 444, 446 (C.A.6).Upon the foregoing findings and the entire record, I statethe following:CONCLUSIONS OF LAW1.Jurisdictionisproperlyasserted in this proceeding.2.By its conduct set forth and found in "III,"supra,Respondent has engaged and is continuing to engage inunfair labor practices in violation of Section 8(a)(5) and (1)of the NationalLaborRelations Act as amended.3.Said unfair labor practices and each of them haveaffected,affect,and unless permanently restrained andenjoinedwillcontinue to affect commerce within themeaning of Section 2(6) and(7) of the Act.REMEDYHaving been found to have violated Section 8(a)(5) and(1) of the Act, Respondent should be ordered to cease anddesist from engaging in or continuing such or likeviolations; and, since the Union has accepted Respon-dent's terms and called upon Respondent to execute thecollective agreement accordingly, Respondent should berequired to execute such agreement(N.LR.B. v. S. H.Kress& Co., supra),in the form in which the UnionrequestedRespondent's signature on January 30, 1973, 340DECISIONSOF NATIONALLABOR RELATIONS BOARDeffectiveas of the date of Respondent's actual executionthereof.9And Respondent should be required to post theusual noticeto employees accordingly.9 It was on January 30, as shown and found, that Respondent shouldhave executed the collective agreement. The Union's April I I expression ofwillingness in effectto enterinto any agreementdesired by the Employerwas no morethan alastdesperate gambit or test by the Union of theEmployersbona fides -atestwhich the Employer failed by out-of-handrefusingto executeeven suchan agreement As heretofore noted, theEmployer has in no way at any time changedits existingpolicies regardingsick pay andsickleave--indeed, they remain today as they have alwaysbeen. It would be inequitable to hold the Union to the position ofdesperation which it was willing to take on April 11 but which the EmployerrefusedIt is also of interest to notethat, after the Employer had early in thenegotiations declared that it "like[d] things just the way they are," the finalagreementhad not even achieved any pay raise whatsoever, with the Union[Recommended Order omitted from publication.]apparentlywilling to "gain"littlemore than the bare recognition to which itwas entitledby theBoard's certification preceding Respondent's 5-monthsubsequent refusal to bargain at the plant locationUnderthese circum-stances, to require in the recommendedOrderthat this particular agreementbe made effectiveretroactivelyto January30 (as, e.g., inYellow Front Storesd/b/a Sel-LowDiscount,supra,would render relief hereinnugatory anddefeat the purposes of the Act, since the termof anyretroactivelyeffectivecontract could well haveexpired bythe time Respondent complieswith anyfinally enforcedOrder herein.It is for this reason that the recommendedOrder will providethat the collective agreement shall be effective as of thedate itis actuallyexecuted by Respondent,without prejudice to any wageincrease or other benefits granted in the interim.CfMar Jac, supra, LamarHotel, supra;West CoastLiquidators,Inc,205 NLRB No. 88.